Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-3 are pending in this application and examined herein.

Response to Arguments
3.	Applicant's arguments filed 12/03/21 regarding the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the knowledge generally available to a skilled artisan provides a motivation for making the holes in the support system of Tilleman elongated.
Oversized and/or slotted holes are used when you either want to eliminate bearing as an option or do not want the connection to transfer force in one direction.  They may also be used when construction tolerances may be an issue.1
In assembly, the positions of assembled parts must be assembled easily and overconstraint of the parts must be avoided. One of the common techniques for accomplishing these targets is the use of slots as part features.2
Slotted holes are widely used in most sorts of mechanical design. Apply mainly in precisely fine-tuning for uncontrollable dimensions beforehand, alignment accuracy, fixation in certain direction meanwhile keeping slipping free in other directions, and so on. Such as tension device of belt pulley, thermal stress protection for slender bar structural parts or long spindle shafts, alignment accuracy in complex dimension chain, a mechanism for enhancing tolerance, and eliminating accumulated error.34

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claims 2 and 3 are indefinite because it is unclear what additional structural limitations the recited functional language imparts to the structure already introduced in claim 1. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner GB 2 236 210 in view of Tillequin GB 881 790, in further view of Haberstich FR 2 868 867.
11.	Regarding claim 1, Gardner discloses a nuclear reactor core localization device for trapping molten metal, the device comprising:
	A reactor vessel (10) installed in a reactor shaft (45) the reactor shaft having at least one side concrete surface (15) and a bottom concrete surface (20, see Fig. 1); a core catcher (25) located under the reactor vessel, the core catcher comprising a plurality of walls (30, 32) and core catcher supporting elements (circular rails, R), the core catcher supporting elements located at the bottom of the core catcher and disposed radially with respect to a central vertical axis of the reactor shaft (see Fig. 1); a sacrificial bed (40) configured to dilute molten metal inside the core catcher; and a lower support system (37). 
Tillequin teaches a support system for supporting a vessel (see Fig. 1) comprising: radially arranged vessel supporting elements (14) a horizontal solid plate (12), the plate comprising supporting elements (16) disposed radially with respect to a central vertical axis of the reactor vessel; and clamps (11), the vessel supporting elements connected to the lower support system supporting elements by means of the clamps, wherein the vessel supporting elements the supporting elements of the lower support system and the clamps have holes (at articulation pins 13 and 15).  One of ordinary skill in the art at the time of the invention would have found it obvious to combine the support system of Tillequin with the core catcher of Gardner for the predictable purpose of allowing for relative movement between the vessel and the reactor cavity (see lines 39-59). Although Tillequin does not explicitly disclose that its support system holes are elliptical, such a modification would be obvious to provide tolerance for misalignment of support system parts during fabrication and/or assembly. 
Finally, Tillequin does not teach its support system plate being embedded in a concrete floor. Haberstich teaches a vessel support system (Fig. 2) having a plate (“anchors”) embedded in a concrete 
12.	Regarding claims 2 and 3, the combination of the support system of Tillequin as modified by elliptical holes and the teaching of Haberstich with the core catcher of Gardner renders the parent claim obvious. Tillequin as modified further teaches a support system wherein the vessel supporting elements, the supporting elements of the lower support system, the clamps, and the oval-shaped holes are configured to absorb mechanical shock and to permit movement of the vessel supporting elements along the supporting elements of the lower support system (p. 2, lines 103-107).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1
        2 https://www.faro.com/en/Resource-Library/Article/gd-t-in-precision-engineering-using-slots-in-precision-location
        3 https://learnmech.com/difference-slot-holes-groove-keyway-basic-mechanical/
        4 Proceedings of the International MultiConference of Engineers and Computer Scientists 2015 Vol II, IMECS 2015, March 18 - 20, 2015, Hong Kong